Citation Nr: 1012664	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-14 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for right ear hearing loss has been 
received.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to 
December 1971.

A claim for service connection for bilateral hearing loss 
was previously denied by the RO in April 2005.  Although 
notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2006 rating decision in which the RO, inter 
alia, denied service connection for bilateral hearing loss.  
In October 2006, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in March 
2007, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in March 
2007.

In a March 2007 rating decision, the RO granted service 
connection for posttraumatic stress disorder (PTSD 
(representing a full grant of that benefit sought).

In an October 2008 rating decision, the RO granted service 
connection for left ear hearing loss (representing a full 
grant of that benefit sought).

In March 2007, the Veteran testified during a hearing before 
a Decision Review Officer (DRO) at the RO; a transcript of 
that hearing is of record.

In the March 2007 SOC, the RO addressed the claim for 
service connection for bilateral hearing loss on the merits.  
However, regardless of the RO's actions, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence 
has been received to reopen the claim for service 
connection.  That matter goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  As the Board must first decide whether new and 
material evidence to reopen the claim has been received, the 
Board has characterized this appeal as encompassing the 
matter set forth on the title page.  

In so doing, the Board has considered the recent decision of 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  In that decision, the Federal Circuit held that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed 
disease or injury.  Rather, the two claims must be 
considered independently.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  In this case, as will be discussed below, 
the Veteran was previously denied service connection for 
bilateral hearing loss (which, by implication, includes both 
the right and left ears) on the basis that there was no 
medical evidence of hearing loss disability. 

As a final preliminary matter, the Board notes that, in 
March 2007, the Veteran submitted a claim for a total 
disability rating based on unemployability due to service 
connected disability (TDIU).  In a June 2008 rating 
decision, the RO assigned a 100 percent disability rating to 
the Veteran's PTSD, effective April 23, 2008.  Such a 
disability rating renders the claim for TDIU moot as of that 
date.  However, inasmuch as the Veteran's claim for TDIU 
predated the grant of a 100 percent schedular rating for 
PTSD, that claim is not moot.  It does not appear that the 
March 2007 claim for TDIU has yet been addressed by the RO.  
As such, this matter is not properly before the Board, and 
is thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to 
fairly adjudicate the claim on appeal have been 
accomplished.

2.  In an April 2005 rating decision, the RO denied service 
connection for bilateral hearing loss; although notified of 
the denial in an April 2005 letter, the Veteran did not 
initiate an appeal.

3.  No new evidence associated with the claims file since 
the April 2005 rating decision, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim 
for service connection for right ear hearing loss, or raises 
a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision in which the RO denied 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

2.  As evidence received since the RO's April 2005 denial is 
not new and material, the criteria for reopening the claim 
for service connection for right ear hearing loss are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request that a claimant provide any 
pertinent evidence in his possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the Veteran 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a July 2006 pre-rating letter, the RO 
provided notice to the Veteran regarding what information 
and evidence was needed to substantiate the claim for 
service connection, what information and evidence must be 
submitted by the appellant, and what information and 
evidence would be obtained by VA; this letter also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations.  The letter 
also contained information regarding the reason for the 
prior denial of the Veteran's claim for service connection 
for bilateral hearing loss and what constitutes new and 
material evidence to reopen the claim.  The October 2006 
rating decision reflects the initial adjudication of the 
claim after issuance of this letter.  Hence, the July 2006 
letter-which meets the content of notice requirements 
described in Dingess/Hartman, Kent, and Pelegrini-also meets 
the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
and private treatment records and the reports of October 
2004, November 2004, February 2005, and August 2006 VA 
examinations and audiological evaluations.  Also of record 
and considered in connection with the appeal is the 
transcript of the Veteran's March 2007 DRO hearing, along 
with various written statements provided by the Veteran and 
by his representative, on his behalf.  The Board also finds 
that no additional RO action to further develop the record 
in connection with this matter is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge 
from service when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

As indicated above, the RO denied the Veteran's claim for 
service connection for bilateral hearing loss in April 2005.  
Subsequently, the RO granted service connection for the 
Veteran's left ear hearing loss din an October 2008 RO 
rating decision.

The evidence of record at the time of the April 2005 rating 
decision consisted of the Veteran's service treatment 
records and reports of VA audiological evaluations conducted 
in October 2004, November 2004, and February 2005.

The December 1971 separation examination report reflects 
that, on audiometric testing, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0

The reports of VA audiological evaluations reflect a 
diagnosis of bilateral moderate sensorineural hearing loss.  
However, results of a pure tone audiometry were inconclusive 
and unreliable, despite repetition of instructions; 
therefore, the degree or severity of the hearing loss could 
not be determined.

The basis for the RO's April 2005 denial was that the 
evidence did not contain reliable or conclusive audiometry 
test results; therefore, there was no evidence of disabling 
right ear hearing loss.

Although notified of the RO's denial in a letter also dated 
in April 2005, the Veteran did not initiate an appeal with 
the April 2005 rating decision.  See 38 C.F.R. § 20.200.  
The RO's April 2005 decision is therefore final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in 
May 2006.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence 
as evidence not previously submitted to agency 
decisionmakers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
3 (1996).  Here, the last final denial of the claim is the 
RO's April 2005 rating decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Pertinent evidence added to the claims file since April 2005 
includes records associated with a private April 2006 
audiological evaluation and an August 2006 VA audiological 
evaluation..

The April 2006 private audiological report contains the 
Veteran's pure tone thresholds as represented on a chart.  
However, the test results were not transcribed by the 
audiologist into numerical values; therefore, the Board may 
not use them to determine whether the Veteran has a hearing 
loss disability.  See 38 C.F.R. § 3.385 (2009); Kelly v. 
Brown, 7 Vet. App. 471 (1995) (holding that neither the 
Board nor the RO may interpret graphical representations of 
audiometric data).

The August 2006 VA audiological evaluation report shows that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
30
30

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear.

The Board notes that the only pertinent objective evidence 
received since the April 2005 rating decision consists of 
the August 2006 VA audiological evaluation report.  However, 
unlike with respect to the left ear, the testing results 
from that evaluation do not establish a current hearing loss 
disability in the right ear as defined by 38 C.F.R. § 3.385, 
as the auditory thresholds were not 40 decibels or greater 
at any of the frequencies, the auditory thresholds at the 
minimum three of the frequencies were not 26 decibels or 
greater, and the Maryland CNC speech recognition scores were 
greater than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, 
neither the Veteran nor his representative has presented or 
identified any existing audiometric testing results that 
meet the requirements of that regulation.  Hence-regardless 
of the fact that the RO has, in granting service connection 
for left ear hearing loss, essentially conceded the 
Veteran's in-service noise exposure, as alleged-the fact 
remains that the new evidence does not establish a current 
right ear hearing loss disability for VA purposes.

Furthermore, as for assertions advanced by the Veteran 
and/or his representative pertaining to current disability 
of the right ear, the Board finds that such assertions 
provide no basis for reopening the claim.  As laypersons 
without the appropriate medical training and expertise, 
neither the Veteran nor his representative is competent to 
render a probative (i.e., persuasive) opinion on a medical 
matter, such as the diagnosis of a current right ear hearing 
loss disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Therefore, where, as 
here, resolution of the appeal turns on a medical matter 
that cannot be established by lay evidence, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen the previously disallowed claim.  See Hickson v. 
West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
right ear hearing loss are not met, and the April 2005 RO 
denial of this claim remains final.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for right 
ear hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


